Buchanan, J.
The demand of plaintiff for damages for a trespass and tort, is based entirely upon the assumption that the Act of 1836 to divide the city into municipalities, section 18, conferred upon each of the municipalities, the *435“ exclusive” right to establish ferries across the Mississippi river, in front of this city, and to regulate the same. The words of the Act do not bear this construction. They are, “ the Oity Council of each municipality of the city of New Orleans, shall have power to establish as many ferries across the Mississippi river as the convenience of the people may make necessary, and to regulate the same.”
It is true, the Legislature of the State by an Act passed in 1881, (p. 20,) had granted to certain individuals the exclusive privilege of a ferry in front of the city and its suburbs, for the space of five years. And in 1838, (p. 147,) the State granted to certain other individuals, a liko exclusive privilege for ten years. But those privileges both ran out before the plaintiff acquired any rights in the promises. He does not claim under those exclusive grants from the State, but under a lease from Municipality No. One, of “ the privilege of the ferry front of Municipality No. One.” If this be an exclusive privilege at all, it is only so as regards the landing on the loft side of the river, for the opposite bank was no part of the “ front of Municipality No. One,” as defined in the first section of its Act of incorporation. Acts of 1836, pages 28 and 29.
The Police Jury of the right bauk of the river, had the right to regulate the ferry landings on that bank, which is a matter of police; and their ordinance 'of 1846, cannot be properly regarded as a contract between them and the plaintiff, which vested a right that could not afterwards be modified without his consent. If indeed, the Police Jury had deprived plaintiff of access to the right bank of the river, by prohibiting his landing on that side, or embarrassing him in landing to such an extern as would have been a prohibition to land his boats, then this would justly have been considered a violation of the legal rights of the plaintiff under his lease from the Municipality No. One; for it seems essential to a ferry, that there should be a landing on both sides of a river or stream. But such a state of facts is not at all presented by the pleadings, evidence or argument, in this cause.
Judgment affirmed, with costs in both courts.